DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2018/0045586) in view of Finkel et al. (US 9048762) and Friedel (US 2008/0116766).
With respect to claim 1, Kawamura discloses a pressure sensor (Fig 2) comprising: an analog/digital converter (item 3) configured to receive electrical output from the crystal when the crystal is subjected to pressure (Fig 1).
Kawamura does not disclose a fixture holding a piezoelectric material; a diaphragm exposed to an exterior environment; a strain transfer rod configured to transfer pressure from the diaphragm to the piezoelectric material; or that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3.
Finkel et al. teaches a piezoelectric device in which the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Kawamura for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
Friedel teaches a piezoelectric device (Fig 1) including a fixture holding a piezoelectric material (item 4); a diaphragm (item 5) exposed to an exterior environment (Fig 1); a strain transfer rod (item 9) configured to transfer pressure from the diaphragm to the piezoelectric material (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the pressure sensor of Friedel et al. with the device of Kawamura, as Kawamura is silent with respect to the structural details of its piezoelectric sensor, and the piezoelectric sensor of Friedel provides the benefit of reducing the negative effects of structural noise (Paragraph 7 of Friedel).
With respect to claim 2, the combination of Kawamura, Finkel et al., and Friedel disclose the pressure sensor of claim 1. Kawamura discloses a digital recorder configured to receive and store an output of the ADC (Paragraph 45).
With respect to claim 3, the combination of Kawamura, Finkel et al., and Friedel disclose the pressure sensor of claim 1. Kawamura discloses hardware and software configured to receive an output of the ADC and compare it to stored data (Paragraph 45).
With respect to claim 5, the combination of Kawamura, Finkel et al., and Friedel disclose the pressure sensor of claim 1. Kawamura discloses an analog buffer and/or amplifier configured to increase the electrical output from the crystal prior to arrival at the ADC (Paragraph 49).
With respect to claim 9, Kawamura discloses a pressure sensor comprising: an analog/digital converter (item 3) configured to receive electrical output from the crystal when the crystal is subjected to pressure (Fig 1), and a digital recorder configured to receive and store the output of the ADC which is recorded in the digital recorder and representative of the pressure wave (Paragraph 45).
Kawamura does not disclose a method of recording a pressure wave, comprising: providing a pressure sensor comprising a fixture holding a piezoelectric material, a diaphragm, a strain transfer rod configured to transfer pressure from the diaphragm to the crystal; and subjecting the diaphragm to a pressure wave, thereby resulting in a time-varying electrical signal from the crystal; or that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3.
Finkel et al. teaches a piezoelectric device in which the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Kawamura for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
Friedel teaches a piezoelectric sensor device including a method of recording a pressure wave, comprising: providing a pressure sensor comprising a fixture holding a piezoelectric material (item 4), a diaphragm (item 5), a strain transfer rod (item 9) configured to transfer pressure from the diaphragm to the crystal (Fig 1); and subjecting the diaphragm to a pressure wave, thereby resulting in a time-varying electrical signal from the crystal (Fig 1 and abstract).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the pressure sensor of Friedel et al. with the device of Kawamura, as Kawamura is silent with respect to the structural details of its piezoelectric sensor, and the piezoelectric sensor of Friedel provides the benefit of reducing the negative effects of structural noise (Paragraph 7 of Friedel).
With respect to claim 11, the combination of Kawamura, Finkel et al., and Friedel disclose the method of claim 9. Kawamura et al. discloses an analog buffer and/or amplifier operates to increase the electrical output from the crystal prior to arrival at the ADC (Paragraph 49).
Claims 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petelenz et al. (US 2010/0326192) in view of Kawamura, Finkel et al., and Friedel
With respect to claim 4, Petelenz et al. discloses a pressure sensor configured to be mounted in a helmet (Fig 1 and Abstract).
Petelenz et al. does not disclose the pressure sensor of claim 1.
The combination of Kawamura, Finkel et al., and Friedel discloses the piezoelectric sensor of claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric sensor of Kawamura, as modified by Finkel et al. and Friedel. with the device of Petelenz et al. for the benefit of providing a piezoelectric sensor capable of detecting weak or slow pressure events (Paragraph 22 of Kawamura).
With respect to claim 6, Petelenz et al. discloses a helmet (Fig 1) comprising: a protective shell (item 22) defining an exterior and interior of the helmet (Fig 1) and a pressure sensor (item 24).
Petelenz et al. does not disclose that the pressure sensor includes a fixture holding a piezoelectric material; a diaphragm exposed to an exterior environment; a strain transfer rod configured to transfer pressure from the diaphragm to the piezoelectric material; that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3; or an analog/digital converter (ADC) configured to receive electrical output from the crystal when the crystal is subjected to pressure.
Kawamura teaches a piezoelectric sensor device that includes an analog/digital converter (item 3) configured to receive electrical output from the crystal when the crystal is subjected to pressure (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ADC of Kawamura with the piezoelectric sensor of Petelenz et al. for the benefit of allowing for digital processing of the analog output of the piezoelectric sensor (Paragraph 45 of Kawamura).
Finkel et al. teaches a piezoelectric device in which the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Kawamura for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
Friedel teaches a piezoelectric sensor (Fig 1) comprising: a fixture holding a piezoelectric material (item 4); a diaphragm (item 5) exposed to an exterior environment (Fig 1); a strain transfer rod (item 4) configured to transfer pressure from the diaphragm to the piezoelectric material (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the pressure sensor of Friedel et al. with the device of Kawamura, as Kawamura is silent with respect to the structural details of its piezoelectric sensor, and the piezoelectric sensor of Friedel provides the benefit of reducing the negative effects of structural noise (Paragraph 7 of Friedel).
With respect to claim 7, the combination of Petelenz et al., Kawamura, Finkel et al., and Friedel discloses the helmet of claim 6. Kawamura discloses hardware and software configured to receive an output of the ADC and compare it to stored data (Paragraph 45).
With respect to claim 8, the combination of Petelenz et al., Kawamura, Finkel et al., and Friedel discloses the helmet of claim 6. Kawamura discloses an analog buffer and/or amplifier configured to increase the electrical output from the crystal prior to arrival at the ADC (Paragraph 49).
With respect to claim 10¸ Petelenz et al. discloses a method of recording w pressure wave, wherein the pressure wave is a blast wave (Fig 1 and Abstract).
Petelenz et al. does not disclose the method of claim 9.
The combination of Kawamura, Finkel et al., and Friedel discloses the method of claim 9.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric sensor and method of Kawamura, as modified by Finkel et al. and Friedel with the device of Petelenz et al. for the benefit of providing a piezoelectric sensor capable of detecting weak or slow pressure events (Paragraph 22 of Kawamura).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837